     Case 5:19-cv-02086-JGB-KK Document 23 Filed 08/31/20 Page 1 of 3 Page ID #:89




1                                                                    JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11
     UNITED STATES OF AMERICA,                      No. 5:19-cv-02086-JGB−KKx
12
                 Plaintiff,                         CONSENT JUDGMENT OF
13                                                  FORFEITURE
                 vs.
14
     $21,600.00 IN U.S. CURRENCY,
15
                 Defendant.
16
17
     KAIESHA JACKSON,
18
19               Claimant.
20
21         Plaintiff United States of America (“the government”) and Claimant Kaiesha
22   Jackson (“Jackson”) have made a stipulated request for the entry of this Consent
23   Judgment, resolving this action in its entirety.
24         The Court, having considered the stipulation of the parties, and good cause
25   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
26         1.     This Court has jurisdiction over the subject matter of this action and the
27   parties to this Consent Judgment of Forfeiture.
28
     Case 5:19-cv-02086-JGB-KK Document 23 Filed 08/31/20 Page 2 of 3 Page ID #:90



1           2.      The Complaint for Forfeiture states a claim for relief pursuant to 21 U.S.C.
2    § 881(a)(6).
3           3.      Notice of this action has been given and published as required by law. All
4    potential claimants to the defendant currency other than Jackson are deemed to have
5    admitted the allegations of the Complaint for Forfeiture to be true with respect to the
6    defendant currency. The allegations set out in the Complaint are sufficient to establish a
7    basis for forfeiture.
8           4.      The sum of $2,000.00 only (without interest) shall be returned to Jackson
9    through her counsel. The government shall have judgment as to the remainder of the
10   defendant currency (i.e., $19,600.00), plus any interest earned by the government on the
11   entirety of the defendant currency since seizure, and no other right, title or interest shall
12   exist therein. The government shall dispose of the forfeited funds in accordance with
13   law.
14          5.      The funds to be returned to Jackson shall be paid through her counsel by
15   electronic transfer. Jackson and her attorney shall provide all information and complete
16   all documents requested by the government to facilitate the transfer including, without
17   limitation, providing Jackson’s social security or taxpayer identification number, the
18   identity of the bank, and the bank’s address, account name, account number, account
19   type and routing number for the account to which the transfer of funds is to be made.
20          6.      There was reasonable cause for the seizure of the defendant currency and
21   institution of these proceedings. This judgment shall be construed as a certificate of
22   reasonable cause pursuant to 28 U.S.C. § 2465.
23   ///
24
25
26
27
28
                                                   2
     Case 5:19-cv-02086-JGB-KK Document 23 Filed 08/31/20 Page 3 of 3 Page ID #:91



1          7.     Jackson did not substantially prevail in this action, and the parties hereto
2    shall bear its own attorney fees and costs.
3
4     Dated: August 31, 2020
                                               HON. JESUS G. BERNAL
5                                              UNITED STATES DISTRICT JUDGE
6
7
8
9    Presented by:
10   NICOLA T. HANNA
     United States Attorney
11   BRANDON D. FOX
     Assistant United States Attorney
12   Chief, Criminal Division
     STEVEN R. WELK
13   Assistant United States Attorney
     Chief, Asset Forfeiture Section
14
15
     BRENT A. WHITTLESEY
16   Assistant United States Attorney
17   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28
                                                   3
